Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 6-22 are pending in Instant Application.
Claims 21-22 is newly added.

Response to arguments
Applicant’s arguments filed in the amendment filed 09/02/2022 have been fully considered but are moot in view grounds of rejection. The reasons set forth below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stenneth (U.S. patent Application: 20170276834) in view of BILLS (U.S. patent Application: 20180038705).

As per claim 1, Stenneth discloses a computer-implemented method for generating a weather report (Stenneth, Para.31, the present invention provide for selecting a weather estimation algorithm for use in providing a weather estimate based on weather reports from one or more weather stations), the method comprising using processing circuitry for: 
determining a first location and a second location (Stenneth, Para.08, the request location information is determined by a user computing device and indicates the past, current, or future physical location, Para.33, request location information/data is received. For example, the user apparatus 20 may determine request location information/data.);
 identifying a plurality of weather information sources within a threshold distance of the first location (Stenneth, Para.36, one or more weather stations 30 within a threshold distance (e.g., a third threshold distance T3 described elsewhere herein) of the physical location indicated by the request location information/data may be identified.), wherein one or more of the weather information sources is a mobile weather information source (Stenneth, Para.29, one or more weather stations 30 may be mobile. For example, the location of one or more weather stations 30 may not be fixed and may change. For example, one mobile weather station 30 may be a smart phone, a device secured to a vehicle, a temporary weather station set up for a special event, and/or the like comprising one or more sensors 38 for detecting, measuring, sensing, and/or the like one or more weather parameters.); 
identifying a second plurality of weather information sources within a threshold distance of the second location(Stenneth, Para.36, one or more weather stations 30 within a threshold distance (e.g., a third threshold distance T3 described elsewhere herein) of the physical location indicated by the request location information/data may be identified.), wherein one or more of the weather information sources of the second plurality of weather information sources is a mobile weather information source (Stenneth, Para.29, one or more weather stations 30 may be mobile. For example, the location of one or more weather stations 30 may not be fixed and may change. For example, one mobile weather station 30 may be a smart phone, a device secured to a vehicle, a temporary weather station set up for a special event, and/or the like comprising one or more sensors 38 for detecting, measuring, sensing, and/or the like one or more weather parameters.); 
receiving weather information from the plurality of weather information sources within the threshold distance of the location and the second plurality of weather information sources within the threshold distance of the second location (Stenneth, Para.36, at block 104 weather stations are identified. In example embodiments, the estimate apparatus 10 may identify one or more weather stations… one or more weather stations 30 within a threshold distance (e.g., a third threshold distance T3 described elsewhere herein) of the physical location indicated by the request location information/data may be identified.); and 
generating a first weather report for the first location using the weather information received from the first plurality of weather information sources (Stenneth, Para.05, weather estimation is configured to be displayed by a user interface of the user device, Para.29, a weather station 30 may comprise one or more sensors 38 for detecting, measuring, sensing, and/or the like one or more weather parameters. Some non-limiting examples of weather parameters are air temperature, dew point temperature, barometric pressure, visibility, humidity, precipitation intensity, and precipitation type, Para.31, selecting a weather estimation algorithm for use in providing a weather estimate based on weather reports from one or more weather stations);
generating a second weather report for the second location using the weather information received from the second plurality of weather information sources (Stenneth, Para.05, weather estimation is configured to be displayed by a user interface of the user device, Para.29, a weather station 30 may comprise one or more sensors 38 for detecting, measuring, sensing, and/or the like one or more weather parameters. Some non-limiting examples of weather parameters are air temperature, dew point temperature, barometric pressure, visibility, humidity, precipitation intensity, and precipitation type, Para.31, selecting a weather estimation algorithm for use in providing a weather estimate based on weather reports from one or more weather stations).
However Stenneth does not explicitly disclose in response to the first weather report and the second weather report, recommending a route, wherein the first location is a first stop on the route and the second location is a second stop on the route. 
BILLS discloses second location (Bills, Para.7, a first geo-location and a second geo-location, and wherein the second route is between the first geo-location and second geo-location;) and in response to the first weather report and the second weather report, recommending a route, wherein the first location is a first stop on the route and the second location is a second stop on the route (BILLS, Para.38, Route request 110 as well as additional data 120 (e.g., weather reports or the like, as described in more detail herein) are provided to route engine 200. Within route engine 200, a variety of modules are used to calculate an output, specification recommended route 300, Para.42, a general weather report for a plurality of locations can be delivered automatically on a schedule. In addition to weather reports, other information can also be delivered to route engine, such as traffic reports, crime and other emergency reports, road maintenance reports, and the like, including any such external information that may impact vehicle traversal of roadways, Para.23, receive an inquiry from a user device specifying a first geo-location and a second geo-location; and (b) calculate the aggregate predicted traversal time and aggregate predicted damage factor for at least two available routes between the first and second geo-locations; (c) select a recommended route from the at least two available routes, the selection at least in part made to optimize predicted traversal time and predicted damage factor; ). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Stenneth with the teachings as in BILLS. The motivation for determining a first predicted damage factor and a first predicted traversal time associated with a vehicle traversing a first route; determining a second predicted damage factor and a second predicted traversal time associated with the vehicle traversing a second route different from the first route; calculating a recommended route based on the weighted first and second predicted damage factors and the weighted first and second predicted traversal times; and communicating the recommended route to a user. (BILLS, Para.4 ).

With respect to Claim 13 and Claim 17 are substantially similar to Claim 1 and are rejected in the same manner, the same art and reasoning applying.

As per claim 2, Stenneth in view of BILLS discloses the method of claim 1, further comprising receiving a command to generate the route wherein the command indicates the first location and for the second location. (Stenneth, Para.30, a user (e.g., operating a user apparatus 20) or other computing entity may request a weather estimate for a location. For example, request location information/data may be received by the estimate apparatus 10 with a request for a weather estimate. The estimate apparatus 10 may identify one or more weather stations and determine the distance from at least one of the weather stations to the physical location indicated by the request location information/data, BILLS, Para.23, receive an inquiry from a user device specifying a first geo-location and a second geo-location; and (b) calculate the aggregate predicted traversal time and aggregate predicted damage factor for at least two available routes between the first and second geo-locations; (c) select a recommended route from the at least two available routes, the selection at least in part made to optimize predicted traversal time and predicted damage factor;).

As per claim 3, Stenneth in view of BILLS discloses the method of claim 2, wherein the command is generated due to a scheduled event (Stenneth, Para.08, the weather estimation is for past weather conditions, current weather conditions, forecasted weather conditions, or some combination thereof. In example embodiments, the request location information is determined by a user computing device and indicates the past, current, or future physical location of a user.).


As per claim 6, Stenneth in view of BILLS discloses the method of claim 1, wherein the first plurality of weather information sources and the second plurality of weather information sources comprise a plurality of thermometers, and the weather information is generated using the plurality of thermometers (Stenneth, Para.29, a weather station 30 may comprise one or more sensors 38 for detecting, measuring, sensing, and/or the like one or more weather parameters. Some non-limiting examples of weather parameters are air temperature, dew point temperature, barometric pressure, visibility, humidity, precipitation intensity, and precipitation type, Para.30, The estimate apparatus 10 may identify one or more weather stations and determine the distance from at least one of the weather stations to the physical location indicated by the request location information/data.).

With respect to Claim 14 and claim 18 is substantially similar to Claim 6 and are rejected in the same manner, the same art and reasoning applying.

As per claim 7, Stenneth in view of BILLS discloses the method of claim 1, wherein, receiving weather information from the plurality of weather information sources within the threshold distance of the first location and the second plurality of weather information sources within the threshold distance of the second location comprises: receiving a plurality of data points wherein each data point is a temperature value that corresponds to a weather information source of the first plurality of weather information sources (Stenneth, Para.47, the air temperature estimate may be determined by finding a weighted average of the air temperature measurement for all and/or a subset of the weather stations located within a third distance threshold T3 of the physical location indicated by the request location information/data. The weather estimate may then be provided, at block 120, as shown in FIG. 4., Para.30, The estimate apparatus 10 may identify one or more weather stations and determine the distance from at least one of the weather stations to the physical location indicated by the request location information/data... The weather estimate may then be provided to the user (e.g., through the user apparatus 20) or other computing entity. In various embodiments, significant weather alerts may be provided to the user or other computing entity in addition and/or in place of the weather estimate.); determining a temperature range using the first plurality of data points (Stenneth, Para.56, it is determined if any of the weather parameter values for the most recent weather report submitted by the weather station(s) 30 identified at block 302 are outliers. For example, at block 302, three weather stations may be identified. The first weather station may have most recently reported the air temperature to be 70° F., the second weather station may have most recently reported the air temperature to be 68° F., and a third weather station may have most recently reported the air temperature to be 0° F.); determining that a first data point is outside the temperature range (Stenneth, Para.56, it is determined if any of the weather parameter values for the most recent weather report submitted by the weather station(s) 30 identified at block 302 are outliers. For example, at block 302, three weather stations may be identified. The first weather station may have most recently reported the air temperature to be 70° F., the second weather station may have most recently reported the air temperature to be 68° F., and a third weather station may have most recently reported the air temperature to be 0° F.); and generating the weather report, wherein the first data point is not used to generate the first weather report (Stenneth, Para.57, If it is determined that there is at least one outlier in the weather parameter values for the most recent weather report submitted by the weather station(s) identified at block 302, the process continues to block 306. At block 306, the one or more outliers are removed from consideration. For example, the estimate apparatus 10 may remove one or more outliers from consideration. For example, the estimate apparatus 10 may comprise means, such as the processor 12, the communication interface 16 or the like, for removing one or more outliers from consideration. For example, when the estimated air temperature is determined, the air temperature reported by the first and second weather stations (e.g., 70° F. and 68° F.) will be used and the outlier value for the air temperature reported by the third weather station (e.g., 0° F.) will not be used.).

With respect to Claim 15 and Claim 19 are substantially similar to Claim 7 and are rejected in the same manner, the same art and reasoning applying.

As per claim 8, Stenneth in view of BILLS discloses the method of claim 1, wherein the weather information comprises brightness data or precipitation data (Stenneth, Para.29, a weather station 30 may comprise one or more sensors 38 for detecting, measuring, sensing, and/or the like one or more weather parameters. Some non-limiting examples of weather parameters are air temperature, dew point temperature, barometric pressure, visibility, humidity, precipitation intensity, and precipitation type.).

As per claim 9, Stenneth in view of BILLS discloses the method of claim 1, wherein one or more of the first and second plurality of weather information sources is a stationary weather information source (Stenneth, Para.29, a weather station 30 may be a static weather station. For example, the location of the weather station 30 may be fixed and unchanging. For example, a weather station 30 may be located at an airport or other fixed location. In example embodiments, one or more weather stations 30 may be mobile. For example, the location of one or more weather stations 30 may not be fixed and may change.).

As per claim 10, Stenneth in view of BILLS discloses the method of claim 1, wherein the threshold distance of the first location is updated based on the number of the first plurality of weather information sources identified (Stenneth, Para.42, there are no weather stations 30 located at a distance less than a first threshold T1 from the physical location indicated by the request location information/data, it is determined if there are any weather stations 30 located within a second threshold distance T2 from the physical location indicated by the request location information/data, at block 112. In example embodiments, the estimate apparatus 10 may determine if any weather stations are within a second threshold distance T2 of the physical location indicated by the request location information/data, Para.45, the estimate apparatus 10 may determine if any weather stations 30 are within a third threshold distance T3 of the physical location indicated by the request location information/data. For example, the estimate apparatus 10 may comprise means, such as the processor 12 or the like, for determining if any weather stations 30 are within a third threshold distance T3 of the physical location indicated by the request location information/data. In various embodiments, the third threshold distance T3 may be a predetermined distance between 50 and 200 kilometers. ).

As per claim 11, Stenneth in view of BILLS discloses the method of claim 1, wherein generating the first weather report comprises: receiving a plurality of data points wherein each data point corresponds to a weather information source of the plurality of weather information sources (Stenneth, Para.47, the air temperature estimate may be determined by finding a weighted average of the air temperature measurement for all and/or a subset of the weather stations located within a third distance threshold T3 of the physical location indicated by the request location information/data. The weather estimate may then be provided, at block 120, as shown in FIG. 4., ); assigning a weight to each data point of the first plurality of data points (Stenneth, Para.47, the third weather estimate algorithm is a weighted averaging algorithm. In various embodiments, weather parameter values provided by one or more weather stations may be weighted based on the distance of the weather station to the physical location indicated by the request location information/data, the length of time that has passed since the weather station submitted or issued the weather report providing the weather parameter(s), and/or the like. For example, the air temperature estimate may be determined by finding a weighted average of the air temperature measurement for all and/or a subset of the weather stations located within a third distance threshold T3 of the physical location indicated by the request location information/data. The weather estimate may then be provided, at block 120, as shown in FIG. 4.); generating the first weather report, wherein the weight assigned to each data point is used to generate the weather report (Stenneth, Para.58, if the first weather station most recently reported the air temperature to be 70° F. and the second weather station most recently reported the air temperature to be 68° F., the estimated air temperature at the physical location indicated by the request location information/data would be 69° F.).

With respect to Claim 16 and Claim 20 are substantially similar to Claim 11 and are rejected in the same manner, the same art and reasoning applying.

As per claim 12, Stenneth in view of BILLS discloses the method of claim 11, wherein the weight assigned to a first data point of the plurality of data points is based on the distance between a third location corresponding to the weather information source that submitted the first data point and the first location (Stenneth, Para.47, the third weather estimate algorithm is a weighted averaging algorithm. In various embodiments, weather parameter values provided by one or more weather stations may be weighted based on the distance of the weather station to the physical location indicated by the request location information/data, the length of time that has passed since the weather station submitted or issued the weather report providing the weather parameter(s), and/or the like. For example, the air temperature estimate may be determined by finding a weighted average of the air temperature measurement for all and/or a subset of the weather stations located within a third distance threshold T3 of the physical location indicated by the request location information/data. The weather estimate may then be provided, at block 120, as shown in FIG. 4.).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970. The examiner can normally be reached Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMIN ABEDIN/Primary Examiner, Art Unit 2449